Exhibit 10.1
 
TERMINATION AND RELEASE AGREEMENT
 
 
TERMINATION AND RELEASE AGREEMENT, dated as of September 7, 2010 (this
“Agreement”), among Comtech Telecommunications Corp., a Delaware corporation
(“Parent”), Angels Acquisition Corp., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”) and CPI International, Inc., a Delaware
corporation (the “Company” and together with Parent and Merger Sub, the
“Parties”).
 
RECITALS
 
WHEREAS, Parent, Merger Sub and the Company entered into an Agreement and Plan
of Merger, dated as of May 8, 2010 (the “Merger Agreement”), pursuant to which
Merger Sub was to be merged with and into the Company on the terms and subject
to the conditions set forth in the Merger Agreement.
 
WHEREAS, the Parties have mutually agreed to terminate the Merger Agreement.
 
WHEREAS, the board of directors of each of Parent and Merger Sub has unanimously
approved such Party entering into this Agreement and declared it advisable for
such Party to enter into this Agreement.
 
WHEREAS, the Company Board has unanimously (i) determined that it is advisable
and in the best interest of the Company and its stockholders to enter into this
Agreement and (ii) approved the execution, delivery and performance by the
Company of this Agreement and the transactions contemplated by this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound, the Parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1    Definitions. Unless otherwise specifically defined herein, each
capitalized term used but not defined herein shall have the meaning assigned to
such term in the Merger Agreement.
 
ARTICLE II
 
TERMINATION AND PAYMENT
 
Section 2.1    Termination of Merger Agreement. Subject to the terms and
conditions of this Agreement, effective immediately, the Parties hereby
terminate the Merger Agreement and abandon the Merger by mutual consent pursuant
to Section 9.1 of the Merger Agreement.  As a result of such termination, the
Merger Agreement is henceforth void and of no effect, without any liability on
the part of any party thereto or its Affiliates, directors, officers or
stockholders; provided, however, that the provisions of Section 7.5(e) of the
Merger Agreement shall survive such termination.
 
Section 2.2    Payment by the Company.  Simultaneously with the execution of
this Agreement, the Company is paying to Parent an amount in cash equal to
Fifteen Million U.S. Dollars ($15,000,000) (the “Payment”) in immediately
available funds (pursuant to the written instructions previously provided to the
Company by Parent).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1    Representations and Warranties of the Company. The Company
represents and warrants to Parent and Merger Sub that: (a) the Company has all
requisite corporate power and authority to enter into this Agreement and to take
the actions contemplated hereby; (ii) the execution and delivery of this
Agreement and the actions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company, including approval of the
Company Board; and (iii) this Agreement has been duly and validly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.2    Representations and Warranties of Parent and Merger Sub.  Parent
and Merger Sub, jointly and severally, represent and warrant to the Company
that: (i) each of Parent and Merger Sub has all requisite corporate power and
authority to enter into this Agreement and to take the actions contemplated
hereby; (ii) the execution and delivery of this Agreement and the actions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Parent and Merger Sub, including approval of each of their
respective boards of directors; and (iii) this Agreement has been duly and
validly executed and delivered by Parent and Merger Sub and constitutes a legal,
valid and binding obligation of Parent and Merger Sub enforceable against Parent
and Merger Sub in accordance with its terms.
 
ARTICLE IV
 
RELEASES AND COVENANT NOT TO SUE; INDEMNIFICATION
 
Section 4.1    Company Release. Effective upon the (i) execution of this
Agreement by all Parties, and (ii) payment of the Payment by the Company as
provided by Section 2.2 above, the Company, for itself and for each of its
officers, directors, employees, predecessor entities, subsidiaries, divisions,
attorneys, insurers, agents, successors and assigns and Affiliates (“Company
Releasing Parties”), hereby fully, completely, finally, and forever releases and
discharges Parent and Merger Sub and their respective past and present officers,
directors, and employees, as well as the heirs, executors, Affiliates,
administrators, attorneys, accountants, investment bankers, financial or
investment advisors, commercial bankers, insurers and co-insurers, predecessors,
successors, agents, and assigns of any of them (collectively, “Parent Released
Persons”) from any and all claims, debts, rights, actions, causes of action,
liabilities, demands and charges of whatever nature, known or unknown, without
regard to the subsequent discovery or existence of different or additional
facts, whether based on federal, state, local, statutory or common law or any
other law, rule or regulation, at law or in equity, arising out of, or relating
to the Merger Agreement or the transactions contemplated thereby, including any
claim relating to the termination of the Merger Agreement, the Payment, and any
acts, omissions, disclosures or communications related to the Merger Agreement
or the transactions contemplated thereby (the “Company Released Claims”);
provided that, for the avoidance of doubt, nothing contained herein shall be
deemed to release either Parent or Merger Sub from its respective obligations
under this Agreement or the Confidentiality Agreement.
 
Section 4.2    Parent Party Releases. Effective upon the (i) execution of this
Agreement by all Parties, and (ii) payment of the Payment by the Company as
provided by Section 2.2 above, Parent and Merger Sub, for themselves and for
each of its officers, directors, employees, predecessor entities, subsidiaries,
divisions, attorneys, insurers, agents, successors and assigns and Affiliates
(“Parent Releasing Parties”), hereby fully, completely, finally, and forever
releases and discharges the Company and its past and present officers,
directors, and employees, as well as the heirs, executors, Affiliates,
administrators, attorneys, accountants, investment bankers, financial or
investment advisors, commercial bankers, insurers and co-insurers, predecessors,
successors, agents, and assigns of any of them (collectively, “Company Released
Persons”) from any and all claims, debts, rights, actions, causes of action,
liabilities, demands and charges of whatever nature, known or unknown, without
regard to the subsequent discovery or existence of different or additional
facts, whether based on federal, state, local, statutory or common law or any
other law, rule or regulation, at law or in equity, arising out of, or relating
to the Merger Agreement or the transactions contemplated thereby, including any
claim relating to the termination of the Merger Agreement, the Payment, and any
acts, omissions, disclosures or communications related to the Merger Agreement
or the transactions contemplated thereby (the “Parent Released Claims”);
provided that, for the avoidance of doubt, nothing contained herein shall be
deemed to release the Company from its respective obligations under this
Agreement, including with respect to its payment obligation in Section 2.2
above, or the Confidentiality Agreement.
 
Section 4.3    Release and Waiver of Known and Unknown Claims by the Parties
 
In granting the releases herein, the Parties acknowledge that they have read
California Civil Code § 1542, which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.
 
The Parties agree that each of them shall have, with respect to all Company
Released Claims and all Parent Released Claims, respectively, waived the
provisions, rights and benefits of California Civil Code §1542.  The Parties
further agree that they each shall be deemed to have, with respect to all
Company Released Claims and all Parent Released Claims, respectively, waived any
and all provisions, rights and benefits conferred by any law of any
jurisdiction, state or territory of the United States (including but not limited
to Delaware), or principle of common law, which is similar, comparable or
 
 
 

--------------------------------------------------------------------------------

 
 
equivalent to California Civil Code §1542.  The Parties agree and acknowledge
that they may hereafter discover facts in addition to or different from those
which any Party now knows or believes to be true with respect to the Company
Released Claims and the Parent Released Claims, respectively, but the Parties
agree that they each shall be deemed to have fully, finally, and forever settled
and released any and all of the Company Released Claims and any and all of the
Parent Released Claims, respectively, whether known or unknown, suspected or
unsuspected, contingent or non-contingent, accrued or unaccrued, whether or not
concealed or hidden, which now exist, or heretofore have existed upon any theory
of law or equity now existing or coming into existence in the future.  The
Parties acknowledge that the foregoing waivers were separately bargained for and
are key elements of this agreement of which the releases and waivers are a part.
 
Section 4.4    Covenant Not to Sue. Other than any action or proceeding
necessary to enforce the terms of this Agreement, none of the Parties hereto
shall encourage, solicit, initiate, institute, commence, continue, file, or
otherwise further prosecute, whether directly or indirectly, or through third
parties, any lawsuit, cause of action, claim, demand, or legal proceeding, for
or arising out of or relating to any Company Released Claims or Parent Released
Claims against any Party or any Parent Released Person or Company Released
Person, respectively.
 
Section 4.5    Litigation Cooperation.  From and after the date hereof, the
Parties shall reasonably maintain and provide information to and reasonably
cooperate with one another with respect to any and all litigation regarding the
Merger Agreement or this Agreement, including but not limited to the lawsuit
filed by Continuum Capital, purportedly on behalf of itself and similarly
situated holders of Company common stock, in California Superior Court for the
County of Santa Clara. This shall include, but is not necessarily limited to,
attending depositions, trials or hearings with reasonable prior notice (without
the necessity of a subpoena or personal service by any Party to another Party);
providing any relevant documents and other tangible things requested by another
Party; not objecting to reasonable efforts by another Party to obtain relevant
documents or other discovery; and protecting, preserving and maintaining records
and correspondence held by the Parties' senior executives and directors with
respect to the Merger Agreement and this Agreement; provided, however, that
nothing in this Section 4.5 shall require any Party to provide any document or
information that (i) is the subject of such Party’s obligation of
confidentiality to a third party, or (ii) that is subject to the attorney-client
privilege.
 
ARTICLE V
 
MISCELLANEOUS
 
Section 5.1    Publicity. Immediately following the execution and delivery of
this Agreement, Parent and Company shall issue a joint press release announcing
the execution of this Agreement substantially in the form of Exhibit A to this
Agreement.
 
Section 5.2    Non-Disparagement.  The Parties shall not, and shall not
authorize any other Person to, make negative comments or otherwise disparage any
other Party or its directors, officers, employees or products in any manner that
would reasonably be expected to be harmful to the business, business reputation
or personal reputation of such other Party, or any of its directors, officers or
employees.  The foregoing shall not be violated by truthful statements (i) in
response to legal process, required governmental testimony or filings, (ii)
necessary with respect to any administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), (iii)
necessary to rebut any untrue public statements made by another Party, or (iv)
made as good faith competitive statements in the ordinary course of
business.  The restrictions set forth in this Section 5.2 shall apply for a
period of three years from and after the date hereof.
 
Section 5.3    Evaluation Material.  In accordance with the provisions of
paragraph 6 of the Confidentiality Agreement, Parent shall, and shall cause its
Representatives (as defined in the Confidentiality Agreement) to, promptly
destroy or deliver to the Company all of the Evaluation Material (as defined in
the Confidentiality Agreement), including, without limitation, all copies (in
any form whatsoever), reproductions, summaries, analyses or extracts thereof or
based thereon in the possession of the Company or any of its
Representatives.  Parent shall promptly confirm in writing that all of the
Evaluation Material has been destroyed or delivered to the Company; provided,
however, Parent and its Representatives shall be entitled to retain records
constituting Evaluation Material to the extent such records are reasonably
determined by them to be required in connection with any pending litigation;
provided, further all such Evaluation Material so retained shall be promptly
returned to the Company or destroyed following the termination of such
litigation. Notwithstanding the foregoing, Parent and its Representatives shall
continue to be bound by the obligations of confidentiality and other agreements
under the Confidentiality Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.4    Counterparts. For the convenience of the Parties hereto, this
Agreement may be executed in any number of counterparts (including by facsimile
or electronic transmission), each such counterpart being deemed to be an
original instrument, and all such counterparts shall together constitute the
same agreement.
 
Section 5.5    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
principles of conflict of laws thereof.
 
Section 5.6    Notices. Any notice hereunder shall be delivered in accordance
with Section 10.8 of the Merger Agreement.
 
Section 5.7    Entire Agreement; Assignment. This Agreement constitutes the
entire agreement of the Parties and supersedes all prior agreements and
understandings, both written and oral, among the Parties, or any of them, with
respect to the subject matter hereof.  This Agreement may not be assigned by any
of the Parties by operation of law or otherwise.
 
Section 5.8    Payment of Expenses.  Each Party hereto shall pay its own
expenses incident to preparing for, entering into, and performing its
obligations under, this Agreement.
 
Section 5.9    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a manner adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
 
Section 5.10    No Third-Party Beneficiaries. Each Party hereto acknowledges and
agrees that each of the non-party Released Persons are express third party
beneficiaries of the releases of such non-party Released Persons contained in
Sections 4.1, 4.2 and the covenants not to sue contained in Section 4.4 of this
Agreement and are entitled to enforce rights under such sections to the same
extent that such non-party Released Persons could enforce such rights if they
were a party to this Agreement. Except as provided in the preceding sentence,
there are no third party beneficiaries to this Agreement, and this Agreement is
not otherwise intended to and shall not otherwise confer upon any Person other
than the parties hereto any rights or remedies hereunder.
 
Section 5.11    Headings. Headings of the Articles and Sections of this
Agreement are for convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever.
 
Section 5.12    Interpretation. For purposes of this Agreement:
 
(a) Unless otherwise specified, all references in this Agreement to Articles and
Sections shall be deemed to refer to Articles and Sections to this Agreement.
 
(b) The Article, Section and paragraph captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.
 
(c) The words "include," includes" and "including," when used herein shall be
deemed in each case to be followed by the words "without limitation."
 
(d) The Parties hereto agree that they have been represented by legal counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any Law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the party drafting such agreement or document.
 
Section 5.13    Jurisdiction; Enforcement.


(a) Each of the Parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder or for recognition and enforcement of any judgment in respect hereof
brought by any other Party hereto or its successors or assigns shall be brought
and determined
 
 
 

--------------------------------------------------------------------------------

 
 
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). Each of the parties hereby irrevocably
submit, for itself and in respect to its properties, generally and
unconditionally, to the exclusive personal jurisdiction of the aforesaid courts
in respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated hereby. Each of the Parties hereto hereby consents
to and grants any such court jurisdiction over the person of such Party and, to
the extent permitted by Law, over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 10.8 of the Merger Agreement or in
such other manner as may be permitted by Law shall be valid and sufficient
service thereof. Each of the Parties hereto hereby irrevocably waives, and
agrees not to attempt to assert or assert, by way of motion or other request for
leave from any such a Delaware state or federal court, as a defense,
counterclaim or otherwise, in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document, (i) the defense of
sovereign immunity, (ii) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve process in accordance with this Section 5.13, (iii) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (iv) to the fullest extent permitted by
applicable law that (A) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (B) the suit, action or proceeding is not
maintainable in such court, (C) the venue of such suit, action or proceeding is
improper or inappropriate and (D) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts. Each of the parties to this Agreement
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware state or federal court. The
parties agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law.
 
[Remainder of the Page Intentionally Left Blank]
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.
 


CPI INTERNATIONAL, INC.




By: /s/ O.J. Caldarelli         
Name:         O. J. Caldarelli
Title:           Chief Executive Officer




COMTECH TELECOMMUNICATIONS CORP.




By: /s/ Fred Kornberg         
Name:         Fred Kornberg
Title:           Chief Executive Officer




ANGELS ACQUISITION CORP.




By: /s/ Fred Kornberg         
Name:         Fred Kornberg
Title:           Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

Exhibit A


COMTECH AND CPI INTERNATIONAL ANNOUNCE
TERMINATION OF MERGER AGREEMENT


Melville, N.Y. and Palo Alto, Calif. — September 7, 2010 — Comtech
Telecommunications Corp. (Nasdaq: CMTL) and CPI International, Inc. (Nasdaq:
CPII) today announced that, effective as of September 7, 2010, they have
terminated the Agreement and Plan of Merger, dated May 8, 2010, among Comtech,
Angels Acquisition Corp., a wholly owned subsidiary of Comtech, and CPI.  The
termination was by mutual agreement of the companies and was unanimously
approved by the boards of directors of both Comtech and CPI.  As part of the
termination, Comtech has received a termination fee of $15 million from CPI, and
Comtech and CPI exchanged mutual general releases.  Comtech and CPI will remain
independent, publicly held companies.
 
About Comtech Telecommunications Corp.
Comtech Telecommunications Corp. designs, develops, produces and markets
innovative products, systems and services for advanced communications solutions.
Comtech believes many of its solutions play a vital role in providing or
enhancing communication capabilities when terrestrial communications
infrastructure is unavailable, inefficient or too expensive. Comtech conducts
business through three complementary segments: telecommunications transmission,
mobile data communications and RF microwave amplifiers. Comtech sells products
to a diverse customer base in the global commercial and government
communications markets. Comtech believes it is a leader in the market segments
that it serves.
 
About CPI International, Inc.
CPI International, Inc., headquartered in Palo Alto, California, is the parent
company of Communications & Power Industries, Inc., a leading provider of
microwave, radio frequency, power and control solutions for critical defense,
communications, medical, scientific and other applications. Communications &
Power Industries, Inc. develops, manufactures and distributes products used to
generate, amplify, transmit and receive high-power/high-frequency microwave and
radio frequency signals and/or provide power and control for various
applications.  End-use applications of these systems include the transmission of
radar signals for navigation and location; transmission of deception signals for
electronic countermeasures; transmission and amplification of voice, data and
video signals for broadcasting, Internet and other types of commercial and
military communications; providing power and control for medical diagnostic
imaging; and generating microwave energy for radiation therapy in the treatment
of cancer and for various industrial and scientific applications.

 
 

--------------------------------------------------------------------------------

 
